Title: X. Draft of the Financial Section and Conclusion, 8 November 1804
From: Jefferson, Thomas
To: 


                  
                     [on or before 8 Nov. 1804]
                  
                  The state of our finances continues to fulfill our expectations. eleven millions & an half of Dollars recieved in the course of the year ending on the 30th. of Sep. last, have enabled us, after meeting all the ordinary expences of the year to pay 3,600,000. Dollars of the principal of the public debt. this paiment, with those of the two preceding years, has extinguished upwards of twelve millions of principal and a greater sum of interest within that period; and, by a proportionate diminution of interest, renders already sensible the effect of the growing sum yearly applicable to the discharge of principal.
                  It is also ascertained that the revenue accrued during last year exceeds that of the preceding; and the probable reciepts of the ensuing year may safely be relied on as sufficient, with the sum already in the treasury, to meet all the current demands of the year, to discharge upwards of three millions & an half of the engagements incurred under the British & French conventions, and to advance in the further redemption of the funded debt as rapidly as had been contemplated.
                  These, fellow citizens, are the principal matters which I have thought it necessary at this time to communicate for your consideration & attention. some others will be laid before you in the course of the session. but in the discharge of the great duties confided to you by our country, you will take a broader view of the field of legislation. Whether the great interests of agriculture, manufactures, commerce or navigation, can, within the pale of your constitutional powers be aided in any of their relations? whether laws are provided in all cases where they are wanting? whether those provided are exactly what they should be? whether any abuses take place in their administration or in that of the public revenues? whether the organisation of the public agents, or of the public force is perfect in all it’s parts? in fine, Whether any thing can be done to advance the general good? are questions within the limits of your functions, which will necessarily occupy your attention. in these & all other matters which you in your wisdom may propose for the good of our country, you may count with assurance on my hearty cooperation & faithful execution.
                  
                     
                         Th: Jefferson
                     
                     Nov. 8. 1804.
                  
                